DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murano et al. (Pub. No. US 2009/0318002).
As to claim 1, Murano discloses a wiring protection device 1 (fig. 1), comprising: 
a main body (fig. 1) defining a cavity 1a for receipt of an associated lug 2 of an associated wiring harness; and 
a first locking member 4 that is slidably received in the main body to define a lock position that engages the associated lug to prevent removal of the associated lug from the main body and an unlock position that does not engage the associated lug and allows removal and 
As to claim 4, Murano discloses that the first locking member is slidably received in the main body so as to define an engagement axis, and wherein the engagement axis is orthogonal to a lug insertion axis that is defined by insertion of the associated lug in the cavity of the main body (figs. 5-6).  
As to claim 10, Murano discloses that the main body includes a upper wall with an upper surface and a lower wall with a lower surface that are generally parallel to one another, the upper wall and the lower wall being spaced from one another by a pair of main body side walls that are spaced from one another, wherein the upper surface and the lower surface face in opposite directions, and wherein the pair of main body side walls are generally parallel to one another (figs. 1, 5-6).  

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimoto (Pub. No. US 2003/0224638).
As to claim 1, Nishimoto discloses a wiring protection device 10 (fig. 1), comprising: 
a main body (fig. 1) defining a cavity for receipt of an associated lug 5 of an associated wiring harness; and 
a first locking member 14a that is slidably received in the main body to define a lock position that engages the associated lug to prevent removal of the associated lug from the main body and an unlock position that does not engage the associated lug and allows removal and installation of the associated lug out of and into the main body (fig. 1 shows an unlocked state, fig. 3 shows a locked state).  
Claim(s) 1, 10, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hisada et al. (Pub. No. US 2020/0274260).
As to claim 1, Hisada discloses a wiring protection device 101 (fig. 2), comprising: 
a main body 20 (fig. 3a) defining a cavity 22 for receipt of an associated lug of an associated wiring harness; and 
a first locking member 58 that is slidably received in the main body to define a lock position that engages the associated lug to prevent removal of the associated lug from the main body and an unlock position that does not engage the associated lug and allows removal and installation of the associated lug out of and into the main body (figs. 4a-4b shows a locked position and fig. 3a-3b shows the unlocked portion).  
As to claim 10, Hisada discloses that the main body includes a upper wall with an upper surface and a lower wall with a lower surface that are generally parallel to one another, the upper wall and the lower wall being spaced from one another by a pair of main body side walls that are spaced from one another, wherein the upper surface and the lower surface face in opposite directions, and wherein the pair of main body side walls are generally parallel to one another (figs. 3b, 4b).  
As to claim 20, Hisada discloses that the main body and the first locking member are constructed of a same material and the same material is an electrical insulator (¶0037).

Allowable Subject Matter
Claims 2-3, 5-9, 11-12, 15-16, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Regarding dependent claim 5, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses wherein the first locking member includes a first top wall and a first bottom wall that are spaced from one another by a pair of first side walls that are spaced from one another.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claims 1 and 10, a combination of limitations that discloses that the upper wall defining a first unlocking port and the lower wall defining a first locking port, wherein the first unlocking port is in fluid communication with a top wall of the first locking member and the first locking port selectively allows passage of the first locking member.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 12, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claims 1 and 10, a combination of limitations that discloses wherein the first locking member includes a first top wall with a first top exterior surface and a first bottom wall 
Regarding dependent claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses wherein the first locking member includes a first engagement peg that upwardly extends from a first bottom wall of the first locking member, the first locking member being slidably received in the main body so as to define an engagement axis and the main body includes a upper wall and a lower wall that are spaced from one another, the upper wall and the lower wall defining an first unlocking port and a first locking Page 14 of 17Atty. Dkt. No. LAB-44836 port, respectively, and wherein the first engagement peg, the first unlocking port and the first locking port are all disposed along the engagement axis.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 16, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses wherein the main body includes a proximal region and a distal region that are in fluid communication with one another, the proximal region serving as a first point of entry for the associated lug when received by the 
Regarding dependent claim 19, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses a second locking member that is slidably received in the main body to selectively engage the associated lug, wherein the first locking member and the second locking member independently engage the associated lug.  None of the reference art of record discloses or renders obvious such a combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847